     0:20-cv-03253-TLW-SVH       Date Filed 12/08/20    Entry Number 66     Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

    Bruce Allen Buckner,                         Case No. 0:20-cv-03253-TLW-SVH

                PLAINTIFF

          v.
                                                                 Order
    RHPD Sergeant Carsto, et al.,

                DEFENDANTS



         This case is before the Court on Plaintiff Bruce Allen Buckner’s objections to

an order issued by the magistrate judge assigned to this case. The Court overrules

his objections because the magistrate judge’s order isn’t clearly erroneous or contrary

to law.1

                     Original Motions and Procedural History
         The first part of Mr. Buckner’s objections is about his motion to amend his



1 Mr. Buckner refers to his filings as an appeal, but they are classified as objections
under Rule 72(a) of the Federal Rules of Civil Procedure. That rule provides as
follows:

         When a pretrial matter not dispositive of a party’s claim or defense is
         referred to a magistrate judge to hear and decide, the magistrate judge
         must promptly conduct the required proceedings and, when appropriate,
         issue a written order stating the decision. . . . The district judge in the
         case must consider timely objections and modify or set aside any part of
         the order that is clearly erroneous or is contrary to law.

Review of a magistrate judge’s order on non-dispositive matters, such as the motions
at issue here, is deferential, and a magistrate judge’s order on these types of issues
will be overruled only if it “is clearly erroneous or is contrary to law.” Fed. R. Civ. P.
72(a); see also 28 U.S.C. § 636(b)(1)(A).


                                             1
    0:20-cv-03253-TLW-SVH     Date Filed 12/08/20   Entry Number 66    Page 2 of 6




complaint. In that motion, he asked for two things: (1) that the Rock Hill Police

Department (RHPD) be removed from the complaint; and (2) to change the amount

of money he wants from the individual defendants.2 ECF No. 42.

       The second part of Mr. Buckner’s objections is about his motion for default

judgment. In that motion, he asked that judgment by default be entered against the

individual defendants because he said that they didn’t serve their answer on him

within 21 days, as required by Rule 12(a). ECF No. 43.

       The magistrate judge denied both of Mr. Buckner’s motions in one order. The

magistrate judge denied his motion to amend because an amended complaint replaces

the original complaint and should be complete by itself. The magistrate judge denied

his motion for default judgment because the individual defendants filed their joint

answer on October 22, 2020. ECF No. 44.

       Mr. Buckner then filed objections to the magistrate judge’s order. ECF Nos.

53, 57.

                                    Objections
Motion to Amend

       First, the Court will address Mr. Buckner’s objections to the magistrate judge

denying his motion to amend. He argues that he can amend his complaint as often

as he wants under Rule 71.1 of the Federal Rules of Civil Procedure and that the


2That same day, he also sent a separate document asking to remove the RHPD from
the complaint. ECF No. 41. That document was classified as a notice of voluntary
dismissal under Rule 41(a), so the RHPD has now been dismissed from his case.
Because of that, the part of his motion to amend that asks to remove the RHPD from
the complaint is now moot.


                                          2
    0:20-cv-03253-TLW-SVH       Date Filed 12/08/20   Entry Number 66   Page 3 of 6




magistrate judge’s scheduling order gave him until November 23, 2020 to amend his

complaint. However, the magistrate judge’s reason for denying his motion was that

the amended complaint replaces the original complaint, so the amended complaint

has to be complete by itself.

       A plaintiff is required to include a proposed amended complaint with his

motion to amend because, if the motion is granted, the amended complaint will be

considered in place of the original complaint. This requirement “ensure[s] that all of

the allegations asserted against the defendants are contained in a single document

reducing the likelihood that a party will overlook one or more allegations against

him.” Jenkins v. S.C. Dep’t of Corr., No. 8:09-3293-JFA-BHH, 2010 WL 11553265, at

*1 (D.S.C. June 8, 2010). Because Mr. Buckner’s motion to amend didn’t include the

amended complaint that he wants to file in place of the original complaint, the

magistrate judge correctly denied his motion.

       The magistrate judge’s ruling wasn’t clearly erroneous or contrary to law, so

Mr. Buckner’s objections on this issue are overruled.3

Motion for Default Judgment

       Next, the Court will address Mr. Buckner’s objections to the magistrate judge


3Mr. Buckner also refers to Rule 71.1, which says that “[w]ithout leave of court, the
plaintiff may—as often as it wants—amend the complaint at any time before the trial
on compensation.” Fed. R. Civ. P. 71.1(f). But that rule only applies to cases that are
about “condemn[ing] real and personal property by eminent domain.” Fed. R. Civ. P.
71.1(a). Because that isn’t an issue in this case, Rule 71.1 doesn’t apply here.

At this point in Mr. Buckner’s case, the rule about amending the complaint that
applies is Rule 15(b). That rule says that he can amend his complaint only if the
defendants agree in writing or if he gets the Court’s permission.


                                           3
  0:20-cv-03253-TLW-SVH        Date Filed 12/08/20   Entry Number 66     Page 4 of 6




denying his motion for default judgment. He says that October 22, 2020 was the

deadline for the defendants to serve their answer on him, but he didn’t receive it until

October 29. Because he didn’t receive the answer until a week after the deadline, he

thinks they were late. He is not correct.

      Although Rule 12 doesn’t explain what it means to serve someone, Rule 5 does.

That rule says that “[a] paper is served under this rule by: . . . (C) mailing it to the

person’s last known address—in which event service is complete upon mailing.” Fed.

R. Civ. P. 5(b)(2)(C). Applying that rule in this case means that the defendants served

their answer on Mr. Buckner as soon as they put it in the mail to him on October 22.

It doesn’t matter that he didn’t actually receive it until a week later. Under Rule

5(b)(2)(C), the date that matters is the date that they put it in the mail—October 22.

      The magistrate judge’s ruling wasn’t clearly erroneous or contrary to law, so

Mr. Buckner’s objections on this issue are overruled.

                                   Other Motions
      In looking at the docket, the Court sees that Mr. Buckner has filed several

other motions about these same issues. The Court will also rule on those motions in

this order.

Motions to Amend

      Mr. Buckner has filed two more motions to amend. In one motion, he asks to

change the name of one of the defendants and to change the amount of money he

wants from the defendants. ECF No. 47. In the other motion, he asks to change the

injuries that he says he suffered. ECF No. 49.



                                            4
  0:20-cv-03253-TLW-SVH       Date Filed 12/08/20   Entry Number 66    Page 5 of 6




      Both motions have the same problem that the magistrate judge identified in

Mr. Buckner’s earlier motion to amend—he didn’t include the full amended complaint

that he wants to substitute for the original complaint. His motions are just short

documents that say that he wants to change certain parts of his original complaint.

Neither his earlier motion nor these two current motions included the full amended

complaint that he wants to file. Because that isn’t allowed, his two pending motions

to amend are also denied.

      Mr. Buckner’s motions to amend have now all been properly denied. However,

the Court will allow him one final chance to try to amend his complaint in compliance

with the requirements discussed above. He may file another motion to amend, along

with the full amended complaint he wants to file, within 30 days of the date of this

order. That gives him until Thursday, January 7, 2021 to file his motion. If he does

so, the motion will be considered by the magistrate judge to determine whether it

complies with the relevant rules and should be granted. If he does not file a motion

by that date or if the motion is denied, the case will continue to proceed before the

magistrate judge based on the original complaint.

Motion for Summary Judgment

      Mr. Buckner has also filed a motion for summary judgment. In that motion,

he asks for summary judgment for the same reason he asked for a default judgment

earlier—that the defendants didn’t serve their answer on him by the deadline. ECF

No. 52. But as discussed above, under Rule 5(b)(2)(C), their answer is considered to

be served at the moment they put it in the mail to him. Because they put their answer



                                         5
  0:20-cv-03253-TLW-SVH        Date Filed 12/08/20   Entry Number 66    Page 6 of 6




in the mail to him by the deadline, they weren’t late. So, for that reason, his motion

for summary judgment is denied.

                                     Conclusion
      In summary, the Court make the following rulings:

      1.     Mr. Buckner’s objections, ECF Nos. 53, 57, are OVERRULED.

      2.     Mr. Buckner’s motions to amend, ECF Nos. 47, 49, are DENIED.

      3.     Mr. Buckner’s motion for summary judgment, ECF No. 52, is DENIED.

      As discussed above, Mr. Buckner may file a new motion to amend his complaint

within 30 days of the date of this order, making his deadline January 7, 2021. Along

with a copy of this order, the Clerk is directed to mail to Mr. Buckner a blank copy of

the civil rights complaint form for prisoners.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

December 8, 2020
Columbia, South Carolina




                                           6
